ACCEPTED
                                                                                                                03-14-00709-CV
                                                                                                                       4642226
                                                                                                     THIRD COURT OF APPEALS
                                   T HOMPSON & K NIGHT                         LLP
                                                                                                                 AUSTIN, TEXAS
                                                                                                           3/25/2015 3:31:40 PM
                                                                                                       AUSTIN
                                                                                                       DALLAS
                                                                                                              JEFFREY D. KYLE
                                        ATTORNEYS AND COUNSELORS                                  FORT W ORTH            CLERK
                                                                                                      HOUSTON
                                       98 SAN JACINTO BOULEVARD ● SUITE 1900                      LOS ANGELES
                                                AUSTIN, TEXAS 78701                                  NEW YORK
REX D. VANMIDDLESWORTH                                                                          SAN FRANCISCO
                                                     512.469.6100
DIRECT DIAL: (512) 404-6701                        FAX 512.469.6180                                  ------------------------
EMAIL: rexvanm@tklaw.com                            www.tklaw.com                           FILED IN ALGIERS
                                                                                                       LONDON
                                                                                     3rd COURT OFMÉXICO
                                                                                                     APPEALS
                                                                                                          CITY
                                                                                         AUSTIN, TEXAS
                                                                                                    MONTERREY
                                                                                                         PARIS
                                                                                     3/25/2015 3:31:40 PM
                                              March 25, 2015
                                                                                       JEFFREY D. KYLE
VIA E-FILE                                                                                   Clerk

Mr. Jeffrey D. Kyle, Clerk
Court of Appeals, Third District of Texas
209 West 14th Street, Room 101
Austin, Texas 78701
           Re:         Appeals Docket No. 03-14-00709-CV; Trial Court Case No. D-1-GN-14-
                       003434; Entergy Texas, Inc. v. Public Utility Commission of Texas, Office
                       of Public Utility Counsel, and Texas Industrial Energy Consumers

Dear Mr. Kyle:

       Please be advised that the undersigned intends to present oral argument in this
case on behalf of Texas Industrial Energy Consumers on Wednesday, May 6, 2015.

                                                    Respectfully submitted,

                                                    /s/ Rex D. VanMiddlesworth
                                                    Rex D. VanMiddlesworth
                                                    State Bar No. 20449400
                                                    Benjamin Hallmark
                                                    State Bar No. 24069865
                                                    rexvanm@tklaw.com
                                                    benjamin.hallmark@tklaw.com
March 25, 2015
Page 2


                              CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 9.5, I certify that on the 25th day of
March, 2015, the foregoing document was electronically filed with the Clerk of the Court using
the electronic case filing system of the Court, and that a true and correct copy was served on the
following lead counsel for all parties listed below via electronic service:

Counsel for Entergy Texas, Inc.                     David C. Duggins
                                                    John F. Williams
                                                    Marnie A. McCormick
                                                    Duggins Wren Mann & Romero, LLP
                                                    600 Congress Ave., Ste. 1900
                                                    Austin, Texas 78701

Counsel for the Public Utility Commission           Elizabeth R. B. Sterling
of Texas                                            Megan M. Neal
                                                    Environmental Protection Division
                                                    Office of the Attorney General
                                                    P.O. Box 12548
                                                    Austin, Texas 78711-2548

Counsel for Office of Public Utility                Sara J. Ferris
Counsel                                             Office of Public Utility Counsel
                                                    1701 N. Congress Ave., Ste. 9-180
                                                    P.O. Box 12397
                                                    Austin, Texas 78711-2397


                                             /s/ Benjamin Hallmark